Citation Nr: 0416715	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  96-46 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include a stomach ulcer.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

4.  Entitlement to an increased disability rating for a 
service-connected lung and chest disorder, currently 
evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland Ohio, which denied the veteran's claims for service 
connection for a psychiatric disability and stomach ulcers; 
granted his claim for service connection for bilateral 
hearing loss and assigned a noncompensable disability rating; 
and denied his claim for a disability rating in excess of 30 
percent for his service-connected lung and chest disorder.  

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

Reasons for remand

Additional VA medical records

In reviewing the veteran's claims file, the Board observes 
that in August 2003, following the certification of the 
veteran's appeal to the Board in July 2003, VA received from 
the veteran a statement indicating that he underwent testing 
at the Chillicothe VA Medical Center (VAMC) since the time of 
his last VA examination, and that he believed that this 
evidence was relevant to his claims on appeal.  The Board 
observes that the veteran did not specify the date of this 
testing, and that his claims folder contains extensive 
evidence from the Chillicothe VAMC.  However, it appears 
likely that the evidence referenced by the veteran is not of 
record, since the most recent records from that Chillicothe 
VAMC are dated through November 2002.  The Board believes 
that it must obtain these recent VA records prior to a final 
adjudication of the veteran's appeal.  See Bell v. Derwinski, 
2 Vet. App. 611, 612-613 (1992) [VA has constructive, if not 
actual, knowledge of records generated by the VA].

Personal hearing

In November 2003, while the veteran's appeal was pending 
before the Board, the Board received from the veteran a 
statement requesting that he be afforded a hearing before a 
Veterans Law Judge at the VA Central Office (CO) in 
Washington, DC.  As a result, a hearing date was set for May 
17, 2004, and the veteran was so notified in a letter dated  
March 30, 2004.  On May 14, 2004, several days prior to this 
scheduled hearing, the Board received from the veteran a 
written request to reschedule his hearing.  He also indicated 
that since he did not have transportation to attend a CO 
hearing or the funds to procure such transportation, he 
instead be allowed to testify via videoconference before a 
Veterans Law Judge.  

Pursuant to applicable VA regulations, the appellant or his 
representative may request a different date for a hearing 
within 60 days from the date of the letter of notification of 
the time and place of the hearing, or not later than two 
weeks prior to the scheduled date, whichever is earlier.  38 
C.F.R. § 20.702(c) (2003).  In this case, the earlier date is 
two weeks prior to the scheduled hearing date of May 17, 
2004, or May 3, 2004.  As the request for a different hearing 
date was received after that date, the request was not timely 
under these provisions.  Therefore, the date of the hearing 
became fixed.  38 C.F.R. § 20.702(d).

However, 38 C.F.R. § 20.702(d) further provides that after a 
hearing date has become fixed, an extension of time for 
appearance at a hearing will be granted if good cause is 
shown.  Examples of good cause include, but are not limited 
to, illness of the appellant and/or representative, 
difficulty in obtaining necessary records, and unavailability 
of a necessary witness.  The motion for a new hearing must be 
in writing and must explain why a new hearing date is 
necessary.  This regulation further provides that in the case 
of a hearing conducted by the Board of Veterans' Appeals in 
Washington, DC, whether good cause for establishing a new 
hearing date has been shown will be determined by the 
presiding Veterans Law Judge assigned to conduct the hearing.  

In this case, the undersigned, who was scheduled to conduct 
the veteran's CO hearing, finds that good cause has been 
shown for the veteran's request for a new hearing, and that 
the additional regulatory requirements, including that the 
motion for a new hearing be in writing and contain an 
explanation of the reason a new hearing in required, have 
also been met.  The veteran's motion for a new Board hearing 
is hereby granted.  As the veteran has requested that the new 
hearing be held at the RO via videoconference with a Veterans 
Law Judge, the appeal must be remanded to the RO to allow the 
scheduling of this hearing.  

The Board observes that while the veteran requested that the 
videoconference hearing be held at the Chillicothe, Ohio 
VAMC, this facility does not presently have the necessary 
facilities to hold videoconference hearings.  See 38 C.F.R. 
§ 20.705(b) (2003).  Such hearings are available at the RO in 
Cleveland, Ohio.  Therefore, the Board finds that the hearing 
should be scheduled to take place at the Cleveland RO.

Therefore, the case is REMANDED to the Veterans Benefits 
Administration (BVA) for the following development:

1.  VBA should request copies of all 
records of hospitalization, examination 
and treatment provided to the veteran 
from November 2002 to the present from 
the Chillicothe VAMC.  All such records 
obtained should be added to the veteran's 
claims file.  If such records cannot be 
found or are otherwise unavailable, a 
notation to that effect should be 
associated with the veteran's claims 
file.

2.  VBA should schedule the veteran for a 
hearing to be held via videoconference 
before a Veterans Law Judge at the 
Cleveland RO.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  

The purpose of this REMAND is to obtain additional evidence 
and to afford the veteran due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.



	                  
_________________________________________________
	BARRY F. BOHAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




